Ernest R. Maler, Esq. Village Attorney, Patchogue
You have asked whether a village board of trustees, using its home rule powers, may change the term of members of the planning board and zoning board of appeals.
In a previous opinion of this office, we concluded that a village may utilize its authority to amend or supersede provisions of the Village Law to change the membership of the planning board (1986 Op Atty Gen [Inf] 128). We explained in that opinion that villages are authorized to amend or supersede Village Law provisions so long as they are acting within the scope of their local law powers. Villages possess the authority to enact local laws in relation to the health, safety and welfare of persons or property in the village and in relation to the powers, duties, qualifications, number, mode of selection and removal and terms of office of their officers and employees (ibid.). Thus, we found that a village could enact a local law modifying section 7-718 of the Village Law to establish different membership provisions for the planning board.
We believe that a village may utilize the same authority to amend sections 7-712 and 7-718 of the Village Law to modify the terms of office of members of the zoning board of appeals and the planning board.
We conclude that a village may enact a local law amending provisions of the Village Law establishing the terms of office of planning board and zoning board of appeals members.